Title: To James Madison from Tobias Lear, 22 July 1808
From: Lear, Tobias
To: Madison, James



(duplicate)
My dear Sir,
Algiers, July 22d. 1808.

I take the liberty of putting under cover to you a letter for my mother and one for my son, from neither of whom have I heard anything for two years past.  You will readily conceive the anxiety I feel to know of the welfare of persons so near and dear to me.
As I have not heard from the Gentleman (Captn. George Lang of Portsmouth N. H.) with whom I left my pecuniary concerns for the support of my mother and son, for some years past, I am apprehensive lest they should have suffered some inconvenience from the want of the proper means of support, and for his education.  May I ask the favor of you to have enquiries made on this subject; and to have advanced out of the mone due to me from the United States, which you will see from my accounts transmitted herewith, one or two thousand dollars, to furnish the proper support of my mother and son, and for his education? And I will also intrude so far on your friendship as to beg you would inform yourself of his Situation, progress in his Education, and the walk of life for which he may be qualified.
I have no hesitation in asking these favors of you, from my confidence in your personal friendship for me, as well as from you knowledge of my situation precluding me from paying that minute attention to them which I should do was I able to communicate freely with them.
My public dispatches herewith will give a full detail of every thing here.
Mrs. Lear unites with me in respects and best wishes for your good Lady and yourself; and I beg you to be assured of the invariable attachment with which I have the honor to be My dear Sir, Your sincere friend and Obliged Servt.

Tobias Lear


P. S.  Mrs. Lear puts under this a letter for her Brother which she will be much obliged by having forwarded to him.

